Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s Pre-Appeal Brief request dated 6/27/22 has been entered.  Claim 3 is canceled. Claims 1-2, 4-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gall C. Gotfried on August 10, 2022.  The application has been amended as follows: 

Please replace the claim set dated 3/8/22 with the following claim set.

--1.	(Currently Amended) A computer-implemented method comprising:
	receiving, from a client device associated with a user, a request to determine a value for a subject real-estate property;
	searching a database to identify a plurality of real-estate properties that have previously been sold;
	identifying a first subset of the plurality of real-estate properties that have previously been sold that are each associated with a specified type of property characteristic;
	automatically generating, based on a sale price of each of the plurality of real-estate properties, the value for the subject real-estate property, the value for the subject real-estate property being generated based on sale prices of the first subset of the plurality of real-estate properties and sale prices of a remaining second subset of the plurality of real-estate properties;
	determining a first condition is satisfied by determining that a threshold is exceeded by a factor representing how much of the value generated for the subject real-estate property is based on sale prices of the first subset of the plurality of real-estate properties relative to sale prices of the second subset of the plurality of real-estate properties; 
	conditioning generation of a prompt, for display on an operator device to cause the automatically generated value to be reviewed before the value is presented to the client device, on a plurality of conditions comprising the first condition and a second condition, the second condition being satisfied at least in part based on a likelihood that the user will complete a sale transaction for the subject real-estate property, such that the prompt is triggered for display in response to satisfaction of the plurality of conditions; and
	determining a likelihood that the user will sell the subject real-estate property at the automatically generated value based on a quantity of characteristics provided by the user about the subject real-estate property and whether one or more pictures of the subject real-estate property have been received from the client device of the user, the likelihood that the user will sell the subject real-estate property being determined by:
causing a list of options representing levels of seriousness in selling the subject real-estate property on the client device of the user; and
receiving from the client device a selection of an option representing a level of seriousness in selling the subject real-estate property from the list of options presented on the client device of the user.

2.	(Original) The method of claim 1, wherein the sale price of each of the plurality of real-estate properties corresponds to a price at which each real-estate property previously closed or is listed for sale, wherein searching the database comprises:
	determining a geographical location of the subject real-estate property;
	selecting a sale time interval; and
	causing the database to search for the plurality of real-estate properties based on the geographical location of the subject real-estate property and based on the selected sale time interval.

3.	(Canceled)

4.	(Previously Presented) The method of claim 1, wherein the likelihood that the user will sell the subject real-estate property is computed based on a user profile, and wherein automatically generating the value for the subject real-estate property comprises:
	assigning a weight to the sale price of each of the plurality of real-estate properties based at least in part on a measure of similarity between each of the plurality of real-estate properties and the subject real-estate property for which the request was received; and
	computing the value for the subject real-estate property as a function of the weighted sale prices of each of the plurality of real-estate properties.

5.	(Previously Presented) The method of claim 4, further comprising :
	determining whether one or more of the identified plurality of real-estate properties is characterized as being a new construction to identify the first subset;
	in response to determining that one or more of the identified plurality of real-estate properties is characterized as being the new construction, retrieving the weight assigned to the sale price of the one or more of the identified plurality of real-estate properties; and
	computing a first value by aggregating the retrieved weights assigned to the sale price of the one or more of the identified plurality of real-estate properties characterized as being the new construction.

6.	(Previously Presented) The method of claim 5 further comprising:
	computing a second value by aggregating the retrieved weights assigned to each of the plurality of real-estate properties; and
	computing the factor as a ratio of the first value to the second value.

7.	(Original) The method of claim 5, wherein the one or more real-estate properties is determined to be the new construction in response to determining that the one or more real-estate properties has been built within less than two years from a current date or has not been previously physically occupied.

8.	(Previously Presented) The method of claim 1, further comprising defining the plurality of conditions for triggering display of the prompt, the plurality of conditions comprising a ratio of weights of the plurality of real-estate properties being new construction to a total number of weights of the plurality of real-estate properties exceeding a threshold, a minimum quantity of real-estate properties being included in the plurality of real-estate properties, and a measure of similarity between interior conditions of the real-estate properties relative to an interior condition of the subject real-estate property .

9.	(Previously Presented) The method of claim 1, wherein the prompt comprises a section that lists the plurality of conditions that condition generation of the prompt, wherein the prompt is generated in response to a first set of the plurality of conditions being satisfied, wherein the first set of the plurality of conditions is visually distinguished from a second set of the plurality of conditions in response to conditionally presenting the prompt responsive to the first set of conditions being satisfied, the visually distinguished first set of the plurality of conditions visually indicate conditions that resulted in the generation of the prompt .

10.	(Previously Presented) The method of claim 1 further comprising:
	computing a number representing how many real-estate properties are included in the plurality of real-estate properties;
	determining whether the number exceeds a minimum number of real-estate properties needed to automatically generate the value; and
	causing the prompt to be displayed on the operator device in response to determining that the number fails to exceed the minimum number.

11.	(Previously Presented) The method of claim 9, wherein the prompt comprises a plurality of action options, a first action option corresponding to approval of the automatically generated value, a second action option corresponding to modification of a model used to automatically generate the value, and a third action option corresponding to manual modification of the automatically generated value, wherein responsive to receiving selection of the first action option, the automatically generated value is provided to the client device, the client device being configured to display the automatically generated value with an option to sell the subject real-estate property at the automatically generated value .

12.	(Previously Presented) The method of claim 1 further comprising:
	determining an interior condition of the subject real-estate property;
	determining interior conditions of each of the plurality of real-estate properties to identify the first subset;
	comparing the interior condition of the subject real-estate property to the interior conditions of each of the plurality of real-estate properties; and
	computing as the factor a difference resulting from comparing the interior condition of the subject real-estate property to the interior conditions of each of the plurality of real-estate properties.

13.	(Previously Presented) The method of claim 1, further comprising:
	training a neural network to predict an estimate of an error in the automatically generated value for the subject real-estate property, the neural network being trained to establish a relationship between one or more training real-estate property characteristics of training real-estate properties and corresponding errors in values of the training real-estate properties, the neural network being further trained by automatically computing sale prices for the training real-estate properties and computing an error value between the automatically computed sale prices and an actual sale price of the training real-estate properties .

14.	(Previously Presented) The method of claim 13, further comprising computing an error measurement associated with the automatically generated value representing a level of difficulty in automatically generating the value based on the predicted estimate of the error.

15.	(Original) The method of claim 14 further comprising causing the prompt to be displayed on the operator device before the value is presented to the user in response to determining that the error measurement exceeds an error threshold.

16.	(Previously Presented) The method of claim 15 further comprising:
	selecting, between first and second thresholds, the error threshold based on the likelihood that the user will complete the sale transaction.

17.	(Previously Presented) The method of claim 16, wherein the first threshold is lower than the second threshold, and the method further comprises:
	selecting the first threshold as the error threshold, in response to determining that the likelihood is greater than a given value indicating the user is serious about completing the sale transaction, to increase a likelihood that the prompt will be generated for display; and
	selecting the second threshold as the error threshold in response to determining that the likelihood is less than or equal to the given value.

18.	(Currently Amended) A system comprising:
	a memory that stores instructions; and
	one or more processors configured by the instructions to perform operations comprising:
	receiving, from a client device associated with a user, a request to determine a value for a subject real-estate property;
	searching a database to identify a plurality of real-estate properties that have previously been sold;
	identifying a first subset of the plurality of real-estate properties that have previously been sold that are each associated with a specified type of property characteristic;
	automatically generating, based on a sale price of each of the plurality of real-estate properties, the value for the subject real-estate property, the value for the subject real-estate property being generated based on sale prices of the first subset of the plurality of real-estate properties and sale prices of a remaining second subset of the plurality of real-estate properties;
	determining a first condition is satisfied by determining that a threshold is exceeded by a factor representing how much of the value generated for the subject real-estate property is based on sale prices of the first subset of the plurality of real-estate properties relative to sale prices of the second subset of the plurality of real-estate properties; 
	conditioning generation of a prompt, for display on an operator device to cause the automatically generated value to be reviewed before the value is presented to the client device, on a plurality of conditions comprising the first condition and a second condition, the second condition being satisfied at least in part based on a likelihood that the user will complete a sale transaction for the subject real-estate property, such that the prompt is triggered for display in response to satisfaction of the plurality of conditions; and
	determining a likelihood that the user will sell the subject real-estate property at the automatically generated value based on a quantity of characteristics provided by the user about the subject real-estate property and whether one or more pictures of the subject real-estate property have been received from the client device of the user, the likelihood that the user will sell the subject real-estate property being determined by:
causing a list of options representing levels of seriousness in selling the subject real-estate property on the client device of the user; and
receiving from the client device a selection of an option representing a level of seriousness in selling the subject real-estate property from the list of options presented on the client device of the user.


19.	(Previously Presented) The system of claim 18, wherein the operations further comprise:
	computing an error measurement associated with the automatically generated value representing a level of difficulty in automatically generating the value; and
	generating the prompt before the value is presented to the client device in response to determining that the error measurement exceeds an error threshold that is selected between first and second thresholds based on the likelihood.

20.	(Currently Amended) A non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising:
	receiving, from a client device associated with a user, a request to determine a value for a subject real-estate property;
	searching a database to identify a plurality of real-estate properties that have previously been sold;
	identifying a first subset of the plurality of real-estate properties that have previously been sold that are each associated with a specified type of property characteristic;
	automatically generating, based on a sale price of each of the plurality of real-estate properties, the value for the subject real-estate property, the value for the subject real-estate property being generated based on sale prices of the first subset of the plurality of real-estate properties and sale prices of a remaining second subset of the plurality of real-estate properties;
	determining a first condition is satisfied by determining that a threshold is exceeded by a factor representing how much of the value generated for the subject real-estate property is based on sale prices of the first subset of the plurality of real-estate properties relative to sale prices of the second subset of the plurality of real-estate properties; 
	conditioning generation of a prompt, for display on an operator device to cause the automatically generated value to be reviewed before the value is presented to the client device, on a plurality of conditions comprising the first condition and a second condition, the second condition being satisfied at least in part based on a likelihood that the user will complete a sale transaction for the subject real-estate property, such that the prompt is triggered for display in response to satisfaction of the plurality of conditions; and
	determining a likelihood that the user will sell the subject real-estate property at the automatically generated value based on a quantity of characteristics provided by the user about the subject real-estate property and whether one or more pictures of the subject real-estate property have been received from the client device of the user, the likelihood that the user will sell the subject real-estate property being determined by:
causing a list of options representing levels of seriousness in selling the subject real-estate property on the client device of the user; and
receiving from the client device a selection of an option representing a level of seriousness in selling the subject real-estate property from the list of options presented on the client device of the user.
--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The Examiner is in agreement with arguments submitted by Applicant on 8/27/21, specifically the arguments regarding claim 3.  Applicant’s arguments, in further view of the Examiner’s amendments above, render the claims novel and unobvious.  Therefore, the Examiner is allowing the case. 

A Non Patent Literature search was conducted and no relevant art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUNA CHAMPAGNE/
Primary Examiner, Art Unit 3627 

August 19, 2022